Title: To Alexander Hamilton from James McHenry, 13 June 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department 13th. June 1799—
          
          I have recieved three letters from you, dated the 8th. and one the 10th. instant.
          The President having authorized, the appointment of William J Anderson. I immediately notified him accordingly.
          You inform me, that Captain Ellery, assistant to the Adjutant General, has taken his station in New York, and applied to you, to cause him, to be, provided quarters; that independent of his personal accomodation, he will have occasion for an Office. That as no regulation on this subject, relative to the General Staff, has heretofore been made, the allowance of quarters, has been a matter of usage and necessity, and you request my ideas on the Subject.
          The 6th. Section of “An Act for the better organizing of the Troops of the United States, and for other purposes,” authorizes, the detaching of an Officer, to serve as an Assistant to the Adjutant General. Such Officer in the field, would be entitled to necessary and suitable accomodation or quarters, in Garrison to the same, the present situation of our Army requires his presence, near the commanding General in New York. Is he not thus located by circumstances, and not of choice merely, entitled to quarters? I incline to think he is.
          At present I should suppose it would be more proper, to allow the Adjutant General an Office in New York, in which his Assistant should be allowed to transact business, and I do not see the necessity of two Offices.
          A regulation in England, made so late as 1794—allows barracks to a regiment, on the following rule—viz—Field Officers—each 2 rooms. Captains, each 1. Two Subalterns 1. Staff, each one, 12 Non-commissioned officers, and privates 1. Officers mess 2. I give you this scale, to shew what experience, has taught, to be a reasonable allowance for quarters, to the several grades in a regiment, in the Country where it is probably now in operation.
          I am Sir with great respect your obedient servant.
          
            James McHenry
          
          General Alexander Hamilton N. York—
        